***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            REGINA MENTION v. KENSINGTON
                 SQUARE APARTMENTS
                      (AC 42832)
                       Elgo, Cradle and Alexander, Js.

                                   Syllabus

The plaintiff tenant sought, inter alia, an order to compel the defendant to
    exterminate an infestation of insects and rodents in her leased premises,
    one of six rental units in a building for which the defendant is the
    landlord. The plaintiff, who was the recipient of a rent subsidy, first
    reported the infestation to the defendant and then contacted the munici-
    pal agency responsible for housing code enforcement in the city in
    which the premises was located. An inspector from the agency ordered
    the defendant to rid the premises of the infestation and issued a notice
    of compliance after the defendant treated the infestation. The plaintiff
    thereafter filed a complaint for housing code enforcement pursuant to
    the applicable statute (§ 47a-14h), alleging that the defendant violated
    the statute (§ 47a-7 (a) (1)) when it failed to exterminate the infestation
    in the premises, and she began paying her portion of the monthly rent
    to the clerk of the court pursuant to § 47a-14h. The defendant filed a
    counterclaim alleging that the plaintiff had prevented and/or failed to
    prepare for its access to the premises in an attempt to debilitate and/
    or thwart its ability to comply with the housing code enforcement orders.
    The trial court determined that the premises had been infested with
    insects and rodents for more than one year, the defendant’s efforts to
    remediate the infestation had not been reasonable as, inter alia, other
    units within the building also remained infested, and the defendant had
    violated its duties as a landlord pursuant to § 47a-7 and the housing
    code. The court rendered judgment in favor of the plaintiff on her
    complaint and on the defendant’s counterclaim and awarded the plain-
    tiff, inter alia, an abatement of any rent in arrearage and six months of
    prospective abatement of rent based on her share of the subsidized rent.
    Thereafter, the defendant appealed to this court, claiming, inter alia,
    that the court improperly concluded as a matter of law that the defendant
    had violated the housing code and the housing code was unconstitution-
    ally vague, and the plaintiff filed a cross appeal, arguing that the court
    erred in calculating rent abatement based on her share of the subsidized
    rent. Held:
1. This court declined to review the defendant’s claim that the trial court
    lacked subject matter jurisdiction to consider evidence of housing code
    violations that predated the filing of the plaintiff’s complaint with the
    municipal agency; the defendant did not dispute that the trial court had
    subject matter jurisdiction over the plaintiff’s complaint, as the plaintiff
    complied with the requirement pursuant to § 47a-14h that a complaint
    be made to the municipal agency responsible for enforcement of the
    housing code at least twenty-one days prior to the filing of a complaint
    with the court, and the defendant’s claim that the trial court did not
    have jurisdiction over any evidence of housing code violations prior to
    the filing of the complaint was an evidentiary claim raised for the first
    time on appeal.
2. The defendant could not prevail on its claim that the trial court improperly
    concluded as a matter of law that the defendant violated the housing
    code; the city’s housing code plainly and unambiguously required that,
    when an infestation exists in two or more dwelling units, the owner of
    the property was responsible for extermination, defined as the control
    and elimination of insects or other pests, and the court’s factual findings
    that the defendant did not act reasonably to resolve the infestation
    problem because its actions were too slow and not effective were not
    clearly erroneous, as, on the basis of the evidence presented at trial,
    the court found that the premises and several other units in the building
    had been infested, that more than one year had elapsed between the
    initial report of infestation and the notice of compliance from the munici-
    pal agency, and that multiple other units remained infested in violation
    of the housing code.
3. The defendant could not prevail on its claim that the housing code, as
    applied to it in this case, was unconstitutionally vague: although the
    plaintiff claimed that the defendant failed to exhaust its administrative
    remedies, the doctrine of exhaustion of administrative remedies was
    not applicable, as the municipal agency responsible for enforcing the
    housing code was not a state agency as defined by statute (§ 4-166 (1));
    moreover, the defendant’s unpreserved claim that the housing code was
    void for vagueness failed to meet the requirement of State v. Golding
    (213 Conn. 233) that a constitutional violation occurred that deprived
    the defendant of a fair trial, as the defendant had proper notice of what
    constituted an infestation under the housing code and the required steps
    to remedy such an infestation, and the housing code did not lack minimal
    guidelines or sufficient standards to guide the municipal agency or the
    court with respect to its proper application in this case.
4. The plaintiff could not prevail on her claim in her cross appeal that the
    trial court erred in calculating rent abatement based on her share of
    the subsidized rent rather than the full market rent: § 47a-14h clearly
    and unambiguously authorized the court to order abatement of rent and
    return such rent paid to the court in proportion to the amount paid by
    each party; moreover, although the court was not required to make the
    subsidizing entity a party to the action, and the subsidizing entity was
    not made a party, the statute explicitly provided that, when a subsidizing
    entity is joined as a party and pays its share of rent to the court, any
    rent to be returned shall be returned to the tenant and such entity in
    proportion to the amount of rent each deposited with the court.
           Argued March 1—officially released August 30, 2022

                            Procedural History

   Action for housing code enforcement, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven, Housing Session, where the defen-
dant filed a counterclaim; thereafter, the matter was
tried to the court, Cordani, J.; judgment for the plaintiff
on the complaint and on the counterclaim, from which
the defendant appealed and the plaintiff cross appealed
to this court. Affirmed.
  James P. Sexton, with whom were John Weikart,
and, on the brief, Megan Wade, for the appellant-cross
appellee (defendant).
  Areeb Siddiqui and Patrick Monaghan, certified
legal interns, with whom were J. L. Pottenger, Jr., and,
on the brief, Shannon Price and Nathan Leys, certified
legal interns, for the appellee-cross appellant (plaintiff).
  Melissa Marichal and Shelley White filed a brief for
New Haven Legal Assistance Association et al. as
amici curiae.
                         Opinion

   ALEXANDER, J. In this housing code enforcement
action, the defendant, Kensington Square Apartments,
appeals from the judgment of the trial court rendered
in favor of the plaintiff, Regina Mention. On appeal,
the defendant claims that (1) the court lacked subject
matter jurisdiction to consider evidence in support of
the plaintiff’s claim that predated the filing of her com-
plaint with the New Haven Livable City Initiative (Initia-
tive), (2) the court improperly concluded as a matter
of law that the defendant violated title V of the New
Haven Code of Ordinances (housing code), and (3) the
housing code is unconstitutionally vague. The plaintiff
also challenges the judgment of the trial court, by way
of a cross appeal, claiming that the court erred in calcu-
lating rent abatement based on her share of the subsi-
dized rent, rather than the full market rent. We affirm
the judgment of the trial court.
   The following facts, as found by the court or other-
wise undisputed by the parties, and procedural history
are relevant to this appeal. In February, 2017, the plain-
tiff moved into an apartment located at 166 Edgewood
Avenue, Apartment 2, in New Haven (premises). The
premises is one of six rental units in the building. The
defendant is the landlord of the premises. The plaintiff’s
rent is subsidized and her share is $226 per month.1
The premises became infested with insects and rodents
around September, 2017, at which time the plaintiff
reported the infestation to the defendant. Several other
rental units in the building had been infested with
insects and rodents during the period in which the prem-
ises was infested and remained infested through the
date of trial. The defendant hired an exterminator who
visited the premises several times between September,
2017, and December, 2018.
   On September 17, 2018, the plaintiff contacted the
Initiative to report the infestation of the premises. The
Initiative is the municipal agency responsible for hous-
ing code enforcement in New Haven. On September
20, 2018, an inspector from the Initiative examined the
premises and found evidence of insect and rodent infes-
tation. The inspector determined that, pursuant to arti-
cle III, paragraph 309 of the housing code, the defendant
was responsible for extermination and ordered the
defendant to rid the apartment of the insect and rodent
infestation within three days and to provide documenta-
tion of a treatment plan from a licensed exterminator.
See New Haven Code of Ordinances, tit. V, art. III,
¶ 309. The defendant treated the infestation and the
inspector issued a notice of compliance on December
19, 2018.
  On November 15, 2018, the plaintiff initiated this
action by filing a complaint for housing code enforce-
ment pursuant to General Statutes § 47a-14h, in which
she alleged that the defendant had violated General
Statutes § 47a-7 (a) (1)2 by failing to exterminate the
infestation in the premises. The plaintiff sought (1) an
order directing the defendant to comply with its duties
pursuant to § 47a-7 (a) (1), (2) an order appointing a
receiver to collect rent pursuant to § 47a-14h (h),3 (3)
a retroactive abatement of rent paid, and (4) such other
relief in law or equity that the court may deem proper.
As a result of the plaintiff’s complaint and pursuant to
§ 47a-14h (h), the plaintiff began paying her portion of
the monthly rent to the clerk of the court. The defendant
filed an answer, special defenses, and counterclaim. In
its counterclaim, the defendant alleged that the plaintiff
‘‘prevented access and/or failed to prepare for . . .
repairs and/or services in an effort to debilitate and/or
thwart the counterclaim defendant’s attempts to com-
ply with such housing code enforcement orders or
repair/service requests of the counterclaim plaintiff.’’
The defendant also raised the defense of unclean hands,
alleging that the plaintiff made numerous requests for
repairs of the premises but never complained of pests
or rodents as alleged in the complaint.
   A trial on the plaintiff’s complaint and the defendant’s
counterclaim was held on February 28 and March 28,
2019. In its memorandum of decision, the court found
that the premises was infested with insects and rodents
from September, 2017, until at least December 19, 2018,
and that such infestation materially affected the health
and safety of the occupants. It also found that the plain-
tiff did not contribute to the infestation, that she
expended her own resources and time in addressing
the infestation, and that she reasonably cooperated with
the defendant in its attempts to remedy the infestation.
The court further found that, ‘‘to a small extent, insects
and rodents still exist in the premises, likely because
the insect and rodent infestation in other rental units
within the building [had] not yet been brought under
control.’’ The court determined that, although the defen-
dant had ‘‘exerted substantial efforts to remediate the
infestation problem . . . the defendant’s efforts were
not reasonable because of (i) the long time period that
elapsed between initial report (September, 2017) and
compliance (December, 2018), (ii) the fact that other
units within the building remain infested, and (iii)
insects still enter the premises, albeit to a much lesser
extent, from the other units in the building.’’ The court
concluded that the defendant had violated its duties as
a landlord pursuant to § 47a-7 and the housing code.
   The court rendered judgment in favor of the plaintiff
on her complaint and on the defendant’s counterclaim.
It awarded the plaintiff $1130, the amount of rent she
had paid into court. It also awarded an abatement of
any rental arrearage that may exist and six months of
prospective abatement of rent. Finally, the court
ordered the defendant to eradicate the insect and rodent
infestation in the entire building within two months.
This appeal and cross appeal followed.
                             I
   We first address the defendant’s claim that the court
lacked subject matter jurisdiction to consider evidence
in support of the plaintiff’s claim that predated the filing
of her complaint with the Initiative. Specifically, the
defendant contends that, because a cause of action
pursuant to § 47a-14h is purely statutory, the court did
not have jurisdiction over the case until the plaintiff
filed the complaint with the Initiative and waited
twenty-one days to file a complaint in the Superior
Court. The defendant claims that the court could not
consider evidence regarding any violations that took
place prior to the date when the complaint was filed
with the Initiative. We disagree.
   We begin our analysis by setting forth the standard
of review and legal principles relevant to our review of
this claim. ‘‘We have long held that because [a] determi-
nation regarding a trial court’s subject matter jurisdic-
tion is a question of law, our review is plenary. . . .
Moreover . . . [s]ubject matter jurisdiction involves
the authority of the court to adjudicate the type of
controversy presented by the action before it. . . . [A]
court lacks discretion to consider the merits of a case
over which it is without jurisdiction . . . . [J]urisdic-
tion of the [subject matter] is the power [of the court]
to hear and determine cases of the general class to
which the proceedings in question belong. . . . A court
has subject matter jurisdiction if it has the authority
to adjudicate a particular type of legal controversy.’’
(Citation omitted; internal quotation marks omitted.) A
Better Way Wholesale Autos, Inc. v. Saint Paul, 338
Conn. 651, 658, 258 A.3d 1244 (2021). Furthermore, ‘‘[a]
claim that a court lacks subject matter jurisdiction may
be raised at any time during the proceedings . . .
including on appeal . . . .’’ (Internal quotation marks
omitted.) Premier Capital, LLC v. Shaw, 189 Conn.
App. 1, 5, 206 A.3d 237 (2019).
   We next set forth the relevant language of the statute.
Section 47a-14h provides in relevant part: ‘‘(a) Any ten-
ant who claims that the landlord has failed to perform
his or her legal duties, as required by section 47a-7 . . .
may institute an action in the superior court having
jurisdiction over housing matters in the judicial district
in which such tenant resides to obtain the relief author-
ized by this section . . . . (b) The action shall be insti-
tuted by filing a complaint, under oath, with the clerk
of the court. . . . The complaint shall also allege that
at least twenty-one days prior to the date on which
the complaint is filed, the tenant made a complaint
concerning the premises to the municipal agency, in
the municipality where the premises are located,
responsible for the enforcement of the housing code
. . . .’’
   In Dugan v. Milledge, 196 Conn. 591, 595, 494 A.2d
1203 (1985), our Supreme Court held that the require-
ment of notification to the housing code enforcement
agency set forth in § 47a-14h is mandatory and ‘‘[c]om-
pliance with this essential condition [is] a requisite for
the court’s jurisdiction.’’ In that case, the plaintiff filed
a complaint pursuant to § 47a-14h prior to notifying the
housing code enforcement agency. Id., 596. The trial
court dismissed the plaintiff’s complaint for lack of
subject matter jurisdiction. Id., 592. Our Supreme Court
affirmed the trial court’s dismissal after determining
that notification to the housing code enforcement
agency was a condition precedent to maintaining the
action, and, therefore, that the court lacked subject
matter jurisdiction over the plaintiff’s complaint. Id.,
595–96.
   In the present case, the defendant does not dispute
that the plaintiff complied with the requirement that a
complaint be made to the municipal agency responsible
for enforcement of the housing code, namely, the Initia-
tive, at least twenty-one days prior to the filing of a
complaint with the court; see General Statutes § 47a-14h
(b); or that the court had jurisdiction over the plaintiff’s
complaint. The defendant contends, however, that any
evidence of housing code violations prior to the Septem-
ber 17, 2018 filing of the plaintiff’s complaint with the
Initiative is outside the court’s jurisdiction. We do not
agree with the defendant’s contention. We conclude
that the defendant’s claim is not a challenge to the
court’s subject matter jurisdiction. Rather, it is an evi-
dentiary claim that is being raised for the first time on
appeal. The defendant essentially is claiming that the
evidence of any violation prior to September 17, 2018,
is not relevant to the plaintiff’s complaint with the Initia-
tive.
   ‘‘The standard for the preservation of a claim of
improperly admitted evidence at trial is well settled.
Practice Book § 60-5 provides in relevant part that [this]
court shall not be bound to consider a claim unless it
was distinctly raised at the trial . . . . In order to pre-
serve an evidentiary ruling for review, trial counsel must
object properly. . . . Our rules of practice make it
clear that counsel must object to a ruling of evidence
[and] state the grounds upon which objection is made
. . . to preserve the grounds for appeal. . . . These
requirements are not simply formalities. . . . We con-
sistently have stated that we will not consider eviden-
tiary rulings where counsel did not properly preserve
a claim of error by objection . . . .’’ (Internal quotation
marks omitted.) Villa v. Rios, 88 Conn. App. 339, 344,
869 A.2d 661 (2005). The defendant never objected in
the trial court to the evidence it now challenges on
appeal. Consequently, we decline to review such a
claim. The plaintiff plainly complied with the notifica-
tion requirement set forth in § 47a-14h, and therefore
met the jurisdictional requirement set forth in § 47a-
14h and recognized by the court in Dugan v. Milledge,
supra, 196 Conn. 595. Accordingly, the court had subject
matter jurisdiction over the plaintiff’s complaint.
                            II
   We next address the defendant’s claim that the court
improperly concluded as a matter of law that the defen-
dant violated the housing code. Specifically, the defen-
dant contends that the trial court’s incorrect interpreta-
tion of the housing code resulted in its improper
conclusion that the defendant failed to act reasonably
in the context of what the housing code requires. We
disagree.
   We first set forth our standard of review and the legal
principles that guide our analysis. ‘‘Our interpretation
of ordinances presents a question of law and, therefore,
our review is plenary. . . . We interpret and construe
local ordinances according to the principles of statutory
construction.’’ (Citation omitted; internal quotation
marks omitted.) Azzarito v. Planning & Zoning Com-
mission, 79 Conn. App. 614, 622, 830 A.2d 827, cert.
denied, 266 Conn. 924, 835 A.2d 471 (2003); see also
O’Shea v. Scherban, 339 Conn. 775, 784, 262 A.3d 776
(2021). ‘‘Under General Statutes § 1-2z, [t]he meaning
of a statute shall, in the first instance, be ascertained
from the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . When
construing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case . . . .’’
(Internal quotation marks omitted.) Diaz v. Bridgeport,
208 Conn. App. 615, 622?23, 266 A.3d 909 (2021).
  We next set forth the relevant provisions of the hous-
ing code. The housing code authorizes an enforcing
officer to ‘‘make inspections to determine the condition
of . . . [the] premises’’ in order to safeguard ‘‘the
health and safety and welfare of the occupants of dwell-
ings and of the general public.’’ New Haven Code of
Ordinances, tit. V, art. II, ¶ 200. It further provides in
relevant part: ‘‘Whenever the enforcing officer deter-
mines that there are reasonable grounds to believe that
there has been a violation of any provision of this title,
he shall give notice of such alleged violation to the
person or persons responsible therefor, as hereinafter
provided. Such notice shall: (a) Be in writing; (b)
Include a statement of the reason why it is being issued;
(c) Allow a reasonable time for the performance of any
act it requires . . . (e) Contain an outline of remedial
action, which if taken, will effect compliance with the
provisions of this title and with rules and regulations
adopted pursuant thereto.’’ Id., ¶ 201. Additionally, the
housing code provides that, ‘‘[w]henever infestation
exists, in two (2) or more of the dwelling units in any
dwelling . . . extermination shall be the responsibility
of the owner.’’ Id., art. III, ¶ 309.
   The housing code also provides relevant definitions.
It defines extermination as ‘‘the control and elimination
of insects, or other pests, by eliminating their harborage
places; by removing or making inaccessible materials
that may serve as their food; by poisoning, spraying,
fumigating, trapping; or by any other recognized and
legal pest elimination methods approved by the enforc-
ing officer.’’ Id., art. I, ¶ 100 (h). Infestation is defined
as ‘‘the presence, within or around a dwelling, [of] any
insects, rodents or other pests.’’ Id., ¶ 100 (l).
   The housing code plainly and unambiguously requires
that, when an infestation exists in two or more dwelling
units, the owner of the property, in this case the defen-
dant, is responsible for extermination. It also clearly
provides that extermination is the ‘‘control and elimina-
tion of insects, or other pests.’’ (Emphasis added). Id.,
¶ 100 (h). The court, therefore, properly determined
that, because an infestation existed in multiple dwelling
units, the defendant was required to remove the infesta-
tion by controlling and eliminating insects and rodents
from all affected units.
   The defendant also challenges the court’s determina-
tion that, although the defendant took steps to remedi-
ate the infestation, it did not act reasonably to resolve
the infestation problem because it acted ‘‘too slowly
and not as effectively as required.’’ To the extent the
defendant challenges the court’s factual findings, our
review of those findings is limited to determining
whether they were clearly erroneous. ‘‘In a case tried
before the court, the trial judge is the sole arbiter of the
credibility of witnesses and the weight to be afforded
to specific testimony. . . . [When] the factual basis of
the court’s decision is challenged we must determine
whether the facts set out in the memorandum of deci-
sion are supported by the evidence or whether, in light
of the evidence and the pleadings in the whole record,
those facts are clearly erroneous. . . . In other words,
to the extent that the trial court has made findings of
fact, our review is limited to deciding whether those
findings were clearly erroneous. . . . A finding of fact
is clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . In making
this determination, every reasonable presumption must
be given in favor of the trial court’s ruling.’’ (Citation
omitted; internal quotation marks omitted.) Village
Mortgage Co. v. Veneziano, 175 Conn. App. 59, 69, 167
A.3d 430, cert. denied, 327 Conn. 957, 172 A.3d 205
(2017).
  On our thorough review of the record, we cannot
conclude that the court’s findings were clearly errone-
ous. On the basis of the evidence presented at trial, the
court found that the premises and several other rental
units in the building were infested with insects and
rodents. The defendant, therefore, was required, pursu-
ant to article III, paragraph 309 of the housing code,
to exterminate the plaintiff’s premises and any other
infested apartments in the building. The court further
found that a significant period of time had elapsed
between the initial report of infestation and the issuance
of the notice of compliance from the Initiative.
   Although the housing code authorizes the inspector
to uncover violations and provide an outline of remedial
action to be taken, the notice of compliance issued by
the Initiative in regard to the premises is not conclusive
as to whether the defendant complied with its duties
under the housing code. The court noted that insects
were still present in the premises, just to a lesser extent,
likely due to the fact that the insect and rodent infesta-
tion in other rental units had not yet been brought
under control. At trial, there was also evidence that
cockroaches can travel from one infested rental unit
to another and that an individual’s housekeeping habits
may create conditions that allow for the increase of
insect activity. On the basis of the totality of this evi-
dence, it was reasonable for the court to conclude that,
until the infestation in each affected rental unit was
eliminated, the infestation in the premises would not be
adequately addressed. Because the premises remained
infested until at least December 19, 2018, and multiple
other rental units in the building remained infested, the
defendant did not comply with its duties under the
housing code because it failed to adequately extermi-
nate the infestation in each infested rental unit, includ-
ing the premises. See New Haven Code of Ordinances,
tit. V, art. III, ¶ 309; id., art. I, ¶ 100 (h).
                            III
   We next address the defendant’s contention that the
housing code, as applied to it in this case, is unconstitu-
tionally vague. Specifically, the defendant claims that
the court’s interpretation of the housing code ‘‘failed
to provide the defendant with notice as to what actually
constitutes an ‘infestation,’ as well as whether the
defendant had to take any steps beyond what the Initia-
tive had ordered to ensure its mitigation efforts were
reasonable and, if so, what those additional steps were.’’
The defendant further claims that the housing code was
arbitrarily and discriminatorily enforced because the
court ‘‘concluded that, notwithstanding the defendant
having done everything the Initiative ordered, indeed
having even made ‘substantial efforts’ at extermination,
its actions were still unreasonable.’’ The defendant con-
cedes that it did not raise its void for vagueness claim
before the trial court, but argues that this claim is
reviewable pursuant to State v. Golding, 213 Conn. 233,
239?40, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015). The plain-
tiff responds that the defendant’s void for vagueness
challenge is unreviewable because the defendant failed
to exhaust its administrative remedies and, therefore,
the court lacks subject matter jurisdiction. In the alter-
native, the plaintiff argues that the defendant cannot
prevail under Golding because it has failed to demon-
strate that the housing code is unconstitutionally vague
as applied.
                            A
   We first address the plaintiff’s contention that this
court lacks subject matter jurisdiction to decide the
defendant’s void for vagueness claim because the defen-
dant failed to exhaust its administrative remedies by
appealing the decision of the Initiative’s inspector to
New Haven’s code enforcement board of appeals. In
its reply brief, the defendant responds that its void for
‘‘vagueness claim is not one that could have been the
subject of an administrative appeal from the agency’s
order because the claim is that the housing code is
vague as applied to the defendant by way of and under
the circumstances of the present § 47a-14h proceeding,
not a challenge to the original administrative order.’’ We
conclude that, because the Initiative is a local agency,
rather than a state agency, the doctrine of exhaustion
of administrative remedies is inapplicable to the present
case. See Edwards v. Code Enforcement Committee,
13 Conn. App. 1, 10, 534 A.2d 617 (1987).
  We begin with our standard of review. ‘‘Because the
exhaustion [of administrative remedies] doctrine impli-
cates subject matter jurisdiction, [the court] must
decide as a threshold matter whether that doctrine
requires dismissal of the [defendant’s] claim. . . .
[B]ecause [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary.’’ (Internal quotation marks omitted.)
Godbout v. Attanasio, 199 Conn. App. 88, 97, 234 A.3d
1031 (2020).
   ‘‘The doctrine of exhaustion of administrative reme-
dies is well established in the jurisprudence of adminis-
trative law. . . . The doctrine provides that no one is
entitled to judicial relief for a supposed or threatened
injury until the prescribed administrative remedy has
been exhausted. . . . If the available administrative
procedure . . . provide[s] the [party] with a mecha-
nism for attaining the remedy that [it] seek[s] . . . [it]
must exhaust that remedy. . . . The [party’s] prefer-
ence for a particular remedy does not determine the
adequacy of that remedy. [A]n administrative remedy,
in order to be adequate, need not comport with the
[party’s] opinion of what a perfect remedy would be.
. . .
  ‘‘A primary purpose of the doctrine is to foster an
orderly process of administrative adjudication and judi-
cial review, offering a reviewing court the benefit of
the agency’s findings and conclusions. It relieves courts
of the burden of prematurely deciding questions that,
entrusted to an agency, may receive a satisfactory
administrative disposition and avoid the need for judi-
cial review. . . . Moreover, the exhaustion doctrine
recognizes the notion, grounded in deference to [the
legislature’s] delegation of authority to coordinate
branches of [g]overnment, that agencies, not the courts,
ought to have primary responsibility for the programs
that [the legislature] has charged them to administer.’’
(Citation omitted; internal quotation marks omitted.)
Coyle v. Commissioner of Revenue Services, 142 Conn.
App. 198, 206, 69 A.3d 310 (2013), appeal dismissed,
312 Conn. 282, 91 A.3d 902 (2014).
   Article II, paragraph 203 (a) of the housing code pro-
vides in relevant part: ‘‘Any person adversely affected
by any order which has been issued in connection with
the enforcement of any provisions of this title may
request and . . . shall be granted a hearing on the mat-
ter before the board of appeals established under sec-
tion 21B-7 of the Code of Ordinances . . . .’’ Paragraph
2044 provides that, after a hearing, the board may, inter
alia, grant an extension or variance. New Haven Code
of Ordinances, tit. V, art. II, ¶ 204. The housing code
further provides that ‘‘[a] person aggrieved by the deci-
sion of the enforcing officer or the board of code
appeals may seek relief therefrom in any court of com-
petent jurisdiction, as provided by the laws of this
state.’’ Id., ¶ 206.
   In Edwards v. Code Enforcement Committee, supra,
13 Conn. App. 10, this court held that the defendant,
the code enforcement committee of Vernon, was not a
state agency and, therefore, was not subject to provi-
sions of the Uniform Administrative Procedure Act
(UAPA), General Statutes §§ 4-166 through 4-189. In
Edwards, the plaintiffs, owners of real estate in the
town of Vernon, were cited by Vernon’s housing code
inspector for alleged code violations. Id., 2. The plain-
tiffs appealed to the housing code enforcement commit-
tee, which confirmed the inspector’s findings, and,
thereafter, the plaintiffs appealed to the Superior Court
pursuant to General Statutes § 4-183.5 Id., 3. Service of
the petition was made upon the chairman of the code
enforcement committee, and the defendant filed a
motion to dismiss the appeal due to insufficiency of
service of process, claiming that service was not made
pursuant to General Statutes § 52-57, which requires
that process in a civil action against a town be served
upon one of its specified officials. Id. The court granted
the defendant’s motion to dismiss, and the sole issue
in the plaintiff’s appeal to this court was whether the
court erred in finding that the defendant was not an
‘‘ ‘agency’ ’’ within the meaning of the UAPA.6 Id.
   The defendant in Edwards maintained that it was a
town agency enforcing the local housing code in the
exercise of the town’s police power, and, therefore, it
was not a state agency within the provisions of the
UAPA. Id., 5. The court reasoned that, ‘‘[b]y virtue of
. . . legislative delegation of general police powers to
local officials and agencies [pursuant to General Stat-
utes § 7-148 (c)], their enforcement has been made a
local function and duty.’’ Id., 7. Accordingly, the court
concluded that the defendant was not a state agency
pursuant to § 4-166 (1) of the UAPA. Id., 11.
  In the present case, we conclude that the New Haven
housing code enforcement division is not a state agency
as defined in § 4-166 (1). See id. Accordingly, the UAPA
and the doctrine of exhaustion of administrative reme-
dies are not applicable to the present case.
                            B
  We next address the defendant’s claim that the hous-
ing code is void for vagueness as applied to the present
case. Although it did not raise its void for vagueness
claim before the trial court, the defendant contends
that this claim is reviewable pursuant to State v. Gold-
ing, supra, 213 Conn. 239–40. We conclude that the
defendant cannot prevail pursuant to Golding because
the housing code is not void for vagueness as applied
to the defendant.
   ‘‘Under Golding, a [party] can prevail on a claim of
constitutional error not preserved at trial only if the
following conditions are met: (1) the record is adequate
to review the alleged claim of error; (2) the claim is
of constitutional magnitude alleging the violation of a
fundamental right; (3) the alleged constitutional viola-
tion . . . exists and . . . deprived the [party] of a fair
trial; and (4) if subject to harmless error analysis, the
state has failed to demonstrate harmlessness of the
alleged constitutional violation beyond a reasonable
doubt. In the absence of any one of these conditions,
the [party’s] claim will fail. The appellate tribunal is
free, therefore, to respond to the [party’s] claim by
focusing on whichever condition is most relevant in the
particular circumstances.’’ (Internal quotation marks
omitted.) In re Madison C., 201 Conn. App. 184, 190,
241 A.3d 756, cert. denied, 335 Conn. 985, 242 A.3d 480
(2020). ‘‘The first two [Golding] requirements involve
a determination of whether the claim is reviewable; the
second two requirements involve a determination of
whether the defendant may prevail.’’ (Internal quotation
marks omitted.) Wethersfield ex rel. Monde v. Eser, 211
Conn. App. 537, 554, 274 A.3d 203 (2022).
   In the present case, the record is adequate to review
the defendant’s claim, and the defendant has asserted
a claim of constitutional magnitude. We conclude, how-
ever, that the defendant has failed to demonstrate that
the housing code is unconstitutionally vague as applied
to it for purposes of the third prong of Golding and,
therefore, the defendant cannot prevail on this claim.
  ‘‘A statute is not void for vagueness unless it clearly
and unequivocally is unconstitutional, making every
presumption in favor of its validity. . . . The party
challenging a statute’s constitutionality has a heavy bur-
den of proof; the unconstitutionality must be proven
beyond all reasonable doubt. . . . Additionally, in a
vagueness challenge, such as this, civil statutes can
be less specific than criminal statutes and still pass
constitutional muster. . . . To prove that a statute is
unconstitutionally vague, the challenging party must
establish that an ordinary person is not able to know
what conduct is permitted and prohibited under the
statute. . . .
   ‘‘To demonstrate that [a statute] is unconstitutionally
vague as applied to [it], the [defendant] therefore must
. . . demonstrate beyond a reasonable doubt that [it]
had inadequate notice of what was prohibited or that
[it was] the victim of arbitrary and discriminatory
enforcement. . . . [T]he void for vagueness doctrine
embodies two central precepts: the right to fair warning
of the effect of a governing statute . . . and the guaran-
tee against standardless law enforcement. . . . If the
meaning of a statute can be fairly ascertained a statute
will not be void for vagueness since [m]any statutes
will have some inherent vagueness, for [i]n most English
words and phrases there lurk uncertainties. . . . The
determination of whether a statutory provision is
unconstitutionally vague is a question of law over which
we exercise de novo review. . . . The foregoing princi-
ples apply equally to municipal ordinances.’’ (Citation
omitted; internal quotation marks omitted.) Petrucelli
v. Meriden, 197 Conn. App. 1, 18–19, 231 A.3d 231, cert.
denied, 335 Conn. 923, 233 A.3d 1091 (2020).
   The defendant contends that the court’s interpreta-
tion and application of the housing code rendered the
housing code unconstitutionally vague because it (1)
failed to provide the defendant with notice as to what
constitutes an ‘‘infestation’’ and whether the defendant
was required to take any steps beyond what the Initia-
tive had ordered to ensure its mitigation efforts were
reasonable and (2) was arbitrarily and discriminatorily
enforced because, despite the defendant’s efforts at
remediation and the Initiative’s issuance of a notice of
compliance, the court determined that the defendant’s
efforts were not reasonable.
  We begin with the defendant’s contention that the
housing code does not provide proper notice as to what
constitutes an infestation and what steps must be taken
when the Initiative identifies an infestation. We dis-
agree.
   As we noted in part II of this opinion, the housing
code defines an infestation as ‘‘the presence, within or
around a dwelling, [of] any insects, rodents or other
pests.’’ New Haven Code of Ordinances, tit. V, art. I, ¶
100 (l). It further defines ‘‘extermination’’ as ‘‘the con-
trol and elimination of insects, or other pests, by elimi-
nating their harborage places; by removing or making
inaccessible materials that may serve as their food;
by poisoning, spraying, fumigating, trapping; or by any
other recognized and legal pest elimination methods
approved by the enforcing officer.’’ (Emphasis added.)
Id., ¶ 100 (h). The housing code authorizes an enforcing
officer to perform inspections and determine the condi-
tion of dwellings, as well as to issue notice of alleged
violations that includes an outline of remedial action
and a reasonable time to perform such actions. See id.,
art. II, ¶¶ 200, 201. The housing code further provides
that, ‘‘[w]henever an infestation exists, in two (2) or
more of the dwelling units in any dwelling, or in the
shared or common parts of any dwelling containing two
(2) or more dwelling units, extermination shall be the
responsibility of the owner.’’ Id., art. III, ¶ 309.
   We conclude that the defendant had proper notice
of what constitutes an infestation under the housing
code and the required steps to remedy such infestation.
The relevant provisions of the housing code expressly
state what an infestation is and when a landlord has the
duty to exterminate such infestation. It also expressly
provides that extermination is both the control and the
elimination of insects or other pests and provides the
manner in which extermination can be performed.
   The court, applying the applicable provisions of the
housing code, determined that an infestation existed in
both the plaintiff’s premises and other rental units in
the building and that, although such infestation had
been treated by an exterminator, it had not been con-
trolled and eliminated as required by the housing code.
The fact that the Initiative, after determining that there
existed an infestation that violated article III, paragraph
309 of the housing code, issued a notice of compliance7
to the defendant is not the determining factor as to
whether an infestation existed or whether the defendant
had complied with its duties under the housing code.
In addition to the notice of compliance issued by the
Initiative, the court was presented with evidence that
insects and rodents still existed in the plaintiff’s prem-
ises, albeit to a lesser extent, and that there existed an
insect and rodent infestation in multiple other rental
units in the building that contained the plaintiff’s prem-
ises. The presence of insects and rodents in the prem-
ises and other units was sufficient to satisfy the defini-
tion of an infestation provided in the housing code. See
id., art. I, ¶ 100 (l). Furthermore, although the defendant
also claims that three days is not a reasonable time
in which to remediate an infestation in a multifamily
dwelling, the court ordered the defendant to eradicate
the infestation within two months from the date of its
decision. We conclude that, on the basis of the facts
and circumstances of the present case, a person of
ordinary intelligence would know that the presence of
insects and rodents in multiple rental units constitutes
an infestation as that term is defined in the housing
code and that the defendant had a duty to exterminate
the infestation in each affected unit by controlling and
eliminating the insects and rodents.
  We next address the defendant’s claim that the hous-
ing code was arbitrarily and discriminatorily enforced
because the defendant did everything the Initiative
ordered and received a notice of compliance, but the
court still determined that the defendant’s efforts were
not reasonable. We disagree.
   The defendant claims that the vagueness of the hous-
ing code impermissibly delegates basic policy matters
to the Initiative and to the court and that the housing
code’s lack of meaningful guidance resulted in its arbi-
trary and discriminatory enforcement. In light of the
evidence that insects and rodents still existed in the
plaintiff’s premises at the time of trial, and that several
rental units in the building remained infested, the court,
applying the relevant, express provisions of the housing
code, properly concluded that an infestation existed
and that the defendant had not complied with the provi-
sions of the housing code requiring it to exterminate
an infestation that exists in two or more dwelling units.
See id., art. III, ¶ 309. We cannot conclude that the
housing code lacked minimal guidelines or sufficient
standards to guide the Initiative and the court with
respect to its proper application in the present case.
   We conclude that the defendant has failed to meet
its burden of demonstrating beyond a reasonable doubt
that it lacked adequate notice or that it was the victim of
arbitrary and discriminatory enforcement. Accordingly,
the defendant’s claim fails under Golding’s third prong
because it failed to establish that a constitutional viola-
tion occurred that deprived it of a fair trial.
                            IV
   We now turn to the plaintiff’s cross appeal, in which
she claims that the court erred in calculating rent abate-
ment, pursuant to § 47a-14h (e), based on her share of
the subsidized rent, rather than the full market rent.
Specifically, the plaintiff contends that, ‘‘when rent
abatement is awarded in a § 47a-14h action to a subsi-
dized tenant, it should be calculated based upon the
full market rent of the apartment, except in the narrow
circumstances (inapplicable here) where a subsidizing
agent is made a party and pays the subsidy into court
during the action’s pendency.’’ Essentially, the plaintiff
contends that, had the subsidizing entity been joined
as a party, the plaintiff would not be entitled to abate-
ment of rent equal to the full market rent, but because
the subsidizing entity was not joined as a party and did
not pay its portion of rent to the court, the plaintiff is
entitled to abatement of rent equal to the full market
rent. We disagree.
   The following facts and procedural history are rele-
vant to our resolution of this claim. The plaintiff’s por-
tion of the monthly rent was $226. In her complaint, the
plaintiff sought, inter alia, ‘‘[a] retroactive abatement
of rent paid.’’ In its decision, the court awarded the
plaintiff ‘‘the amount currently paid into court—
[$1130].’’ It also ordered an abatement of any rental
arrearage and prospective abatement of the plaintiff’s
share of the rent for the next six months.
    We begin by setting forth the standard of review
and legal principles relevant to our resolution of the
plaintiff’s claim. The plaintiff’s claim raises a question
of statutory interpretation, over which our review is
plenary. See 777 Residential, LLC v. Metropolitan Dis-
trict Commission, 336 Conn. 819, 827, 251 A.3d 56
(2020). ‘‘[W]hen interpreting a statute, [o]ur fundamen-
tal objective is to ascertain and give effect to the appar-
ent intent of the legislature. . . . The meaning of a
statute shall, in the first instance, be ascertained from
the text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . However, [w]hen
a statute is not plain and unambiguous, we also look
for interpretive guidance to the legislative history and
circumstances surrounding its enactment, to the legisla-
tive policy it was designed to implement, and to its
relationship to existing legislation and [common-law]
principles governing the same general subject matter.
. . . A statute is ambiguous if, when read in context,
it is susceptible to more than one reasonable interpreta-
tion.’’ (Citation omitted; internal quotation marks omit-
ted.) Dominguez v. New York Sports Club, 198 Conn.
App. 854, 860–61, 234 A.3d 1017 (2020).
   We next set forth the relevant language of the stat-
utes. Section 47a-14h (e) provides in relevant part: ‘‘The
complainant may seek and the court may order interim
or final relief including, but not limited to, the following
. . . (4) an award of money damages, which may
include a retroactive abatement of rent paid pursuant
to subsection (h) of this section . . . . If the court
orders retroactive abatement of rent pursuant to subdi-
vision (4) of this subsection and all or a portion of the
tenant’s rent was deposited with the court pursuant to
subsection (h) of this section by a housing authority,
municipality, state agency or similar entity, any rent
ordered to be returned shall be returned to the tenant
and such entity in proportion to the amount of rent
each deposited with the court pursuant to subsection
(h) of this section.’’ (Emphasis added.)
  Section 47a-14h (h) provides in relevant part: ‘‘On
each rent due date on or after the date when the com-
plaint is filed with the clerk of the court . . . the tenant
shall deposit with the clerk of the court an amount
equal to the last agreed-upon rent. If all or a portion of
the tenant’s rent is being paid to the landlord by a
housing authority, municipality, state agency or similar
entity, this requirement shall be satisfied if the tenant
deposits an amount equal to such tenant’s portion of
the last agreed-upon rent with the clerk. The court may
make such entity a party to the action. . . .’’ General
Statutes § 47a-1 (h) provides: ‘‘ ‘Rent’ means all periodic
payments to be made to the landlord under the rental
agreement.’’
   We conclude that § 47a-14h clearly and unambigu-
ously authorizes the court to order abatement of rent
and, in circumstances when all or a portion of rent was
paid to the court, order the return of such rent paid to
the court in proportion to the amount paid by each
party. Section 47a-14h (e) plainly provides that the court
may order a retroactive abatement of rent ‘‘paid pursu-
ant to subsection (h) of this section.’’ Section 47a-14h
(h) provides that a subsidized tenant ‘‘shall deposit with
the clerk of the court an amount equal to’’ her portion of
the monthly rent. (Emphasis added.) It further provides
that the ‘‘court may make’’ the subsidizing entity a party
to the action. (Emphasis added.) General Statutes § 47a-
14h (h). The statute does not require that the court
make the subsidizing entity a party to the action, nor
does it require that the subsidizing entity pay its portion
of the monthly rent into court. See Angelsea Produc-
tions, Inc. v. Commission on Human Rights & Oppor-
tunities, 236 Conn. 681, 694, 674 A.2d 1300 (1996) (‘‘[t]he
use of the word ‘shall’ in conjunction with the word
‘may’ confirms that the legislature ‘acted with complete
awareness of their different meanings’ . . . and that it
intended the terms to have different meanings’’ (citation
omitted)). Because § 47a-14h (e) authorizes the court
to order abatement of rent paid pursuant to subsection
(h), and that subsection requires only that the tenant
pay her share of the monthly rent to the court, the
statute authorizes the court to award abatement of the
tenant’s share of the monthly rent that was paid into
court. Furthermore, even if the subsidizing entity had
been made a party to the action, the statute plainly
authorizes the court to order the return of each party’s
share of the subsidized rent that was paid to the court.
General Statutes § 47a-14h (e). We find no language in
the statute to support the plaintiff’s contention that
§ 47a-14h (e) compels the court to award, to the plain-
tiff, abatement of rent equal to the full market value
of rent.
  In her brief, the plaintiff contends that ‘‘[t]his court
has already addressed the issue of rent abatement and
subsidized tenancies in title 47a of the General Stat-
utes.’’ The plaintiff further asserts that, ‘‘[u]nder a sub-
sidy based interpretation of rent abatement in § 47a-
14h, a landlord who cannot lawfully receive rent under
[General Statutes] § 47a-4a8 would still receive and
retain payments from a subsidizing entity,’’ resulting in
an ‘‘undeserved windfall.’’ The plaintiff points to Rodri-
guez v. Ancona, 88 Conn. App. 193, 868 A.2d 807 (2005),
to support her proposition that rent abatement must
be equal to the full market value of rent.9
   In Rodriguez, this court interpreted the meaning of
the phrase ‘‘ ‘one month’s rent’ ’’ as used in General
Statutes § 47a-18a.10 Id., 198. In that case, the plaintiff,
a tenant in a subsidized apartment, sued her landlord,
the defendant, for illegal entry into her apartment in
violation of General Statutes § 47a-16.11 Id., 195–96. Sec-
tion 47a-18a provides that, as damages for illegal entry,
a tenant may recover from a landlord ‘‘actual damages
less than an amount equal to one month’s rent and
reasonable attorney’s fees.’’ The trial court awarded the
plaintiff $438, an amount equal to her portion of one
month’s rent. Rodriguez v. Ancona, supra, 196. On
appeal, the plaintiff argued that the statute required
that damages for the defendant’s illegal entry be based
on the full rent due to the landlord and not just her
portion due under the lease. Id., 197. This court deter-
mined that the term ‘‘ ‘rent’ ’’ as used in § 47a-18a was
ambiguous, and examined the definition of ‘‘ ‘rent’ ’’
provided in § 47a-1 (h), which provides that rent is ‘‘ ‘all
periodic payments to be made to the landlord under
the rental agreement.’ ’’ Id., 198–99. This court con-
cluded that, ‘‘[b]ecause the term ‘rent’ is defined in
§ 47a-1 (h) as including all periodic payments made to
a landlord, we understand the same term in § 47a-18a
as including all rent payments made to the landlord,
regardless of their source.’’ Id., 199. The court explained
that ‘‘ ‘[o]ne month’s rent’ ’’ as used in § 47a-18a ‘‘is
merely the statutory standard for damages assessed
against a landlord to deter him or her from illegally
entering a tenant’s apartment. Making damages depen-
dent on the source of rent payments would cause unfair
discrepancies in the amounts recovered by tenants.
. . . The result urged by the defendant and adopted by
the [trial] court would have the effect of decreasing a
landlord’s incentive to comply with the statute’s pro-
scriptions when renting to substantially subsidized ten-
ants. . . . This result gives a landlord an equal incen-
tive not to violate a tenant’s privacy rights, regardless
of the tenant’s economic status.’’ Id., 199–200. It further
stated that it could find ‘‘no language in the applicable
statutory scheme that warrants the disparate treat-
ments of tenants based on the amount of rent they
actually pay.’’ Id., 200.
  Rodriguez, however, is distinguishable from the pres-
ent case. The statute at issue in Rodriguez, § 47a-18a,
does not provide for abatement of rent but, rather,
provides for damages for unlawful entry equal to ‘‘ ‘one
month’s rent.’ ’’ Id., 198. Section 47a-18a does not define
the phrase ‘‘one month’s rent’’ or further qualify its
meaning. In interpreting the meaning of that phrase, the
court in Rodriguez, therefore, looked to the statutory
definition of ‘‘ ‘rent’ ’’ in addition to the deterrent pur-
pose of the statute. Rodriguez v. Ancona, supra, 199.
In the present case, § 47a-14h provides for damages in
the form of, inter alia, rent abatement, and is therefore
consistent with § 47a-4a. When the plaintiff is a subsi-
dized tenant, the statute does provide an avenue for
abatement of the full market value of rent by authoriz-
ing, but not mandating, the court to make the subsidiz-
ing entity a party to the action and requiring it to pay
its portion of the rent to the court. General Statutes
§ 47a-14h (h). Further, the statute explicitly provides
that, when a subsidizing entity is joined as a party and
pays its share of rent to the court, ‘‘any rent ordered
to be returned shall be returned to the tenant and such
entity in proportion to the amount of rent each depos-
ited with the court.’’ (Emphasis added.) General Stat-
utes § 47a-14h (e). This provision negates the plaintiff’s
argument that when a subsidized tenant brings an action
pursuant to § 47a-14h, the landlord will receive an
‘‘undeserved windfall’’ if rent abatement is ordered. In
the present case, however, the court did not make the
subsidizing entity a party to the action and, therefore,
the statute authorized the court to return to the plaintiff
only her portion of the monthly rent that was paid to
the court.12
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff is a recipient of a rent subsidy under the housing assistance
program administered by the Department of Housing and Urban Develop-
ment pursuant to section 8 of the National Housing Act, as amended in 1974
and codified at 42 U.S.C. § 1437f. The subsidizing agency was not made a
party to this action in the trial court, nor is it a party to this appeal.
  2
    General Statutes § 47a-7 (a) (1) provides: ‘‘A landlord shall: (1) Comply
with the requirements of chapter 368o and all applicable building and housing
codes materially affecting health and safety of both the state or any political
subdivision thereof . . . .’’
  3
    General Statutes § 47a-14h (h) provides in relevant part: ‘‘On each rent
due date on or after the date when the complaint is filed with the clerk of
the court, or within nine days thereafter . . . the tenant shall deposit with
the clerk of the court an amount equal to the last agreed-upon rent. If all
or a portion of the tenant’s rent is being paid to the landlord by a housing
authority, municipality, state agency or similar entity, this requirement shall
be satisfied if the tenant deposits an amount equal to such tenant’s portion
of the last agreed-upon rent with the clerk. . . .’’
  4
    Title V, article II, paragraph 204 of the New Haven Code of Ordinances
provides in relevant part: ‘‘Such hearing shall be had before the members
of said board. Said board, by a majority vote of those present, may sustain,
modify or withdraw the notice; it may also grant an extension or variance
in accordance with the following conditions:
  ‘‘(a) Extension. The time for performance of any act required by the
order may be extended for not more than eighteen (18) months subject to
appropriate conditions and provided that the board makes specific findings
of fact based on evidence relating to the following factors:
  ‘‘(1) That there are practical difficulties or unnecessary hardships in the
way of carrying out the strict letter of any provisions of this title; and
  ‘‘(2) That such extension is in harmony with the general purpose and
intent of this title in securing the public health, safety and general welfare.
   ‘‘(b) Variances. A variance may be granted in a specific case and from a
specific provision of this title subject to appropriate conditions and provided
that the board makes specific findings of fact based on evidence relating
to the following factors:
   ‘‘(1) That there are practical difficulties or unnecessary hardships in the
way of carrying out the strict letter of the provision;
   ‘‘(2) That the effect of the application of the provisions would be arbitrary
in the specific case;
   ‘‘(3) That an extension would not constitute an appropriate remedy for
these practical difficulties or unnecessary hardships and this arbitrary
effect; and
   ‘‘(4) That such variance is in harmony with the general purpose and intent
of this title in securing the public health, safety and general welfare. . . .’’
   5
     General Statutes § 4-183 (a) provides in relevant part: ‘‘A person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court as
provided in this section. . . .’’
   6
     General Statutes § 4-166 (1) provides: ‘‘ ‘Agency’ means each state board,
commission, department or officer authorized by law to make regulations
or to determine contested cases, but does not include either house or any
committee of the General Assembly, the courts, the Council on Probate
Judicial Conduct, the Governor, Lieutenant Governor or Attorney General,
or town or regional boards of education, or automobile dispute settlement
panels established pursuant to section 42-181.’’
   7
     We note that the letter of compliance issued by the Initiative to the
defendant related only to the plaintiff’s premises and not to other infested
units in the building.
   8
     General Statutes § 47a-4a provides: ‘‘A rental agreement shall not permit
the receipt of rent for any period during which the landlord has failed to
comply with subsection (a) of section 47a-7.’’
   9
     The plaintiff further contends that a ‘‘market rent construction is the
only interpretation consistent with two other sources of legislative policy:
Connecticut’s ban on source of income discrimination and the federal statu-
tory goals of subsidized housing.’’ As we explain further in this opinion, we
do not interpret the plain language of § 47a-14h as discriminating against
subsidized tenants. The statute provides for damages in the form of rent
abatement of the full amount of the tenant’s rent that is paid to the court,
in addition to the return of the subsidizing entity’s portion of the rent when
such is paid to the court.
   We similarly find the plaintiff’s reliance on out of state authority to be
unavailing. None of the cases cited by the plaintiff involved the application
of a statute with language similar to that of § 47a-14h. See Multi-Family
Management, Inc. v. Hancock, 664 A.2d 1210, 1213, 1224 (D.C. App. 1995)
(Ferren, J., concurring) (concluding that, in absence of claim asserted by
subsidizing entity, subsidized tenant was entitled to full abatement of rent
on counterclaim alleging breaches of implied warranty of habitability); Cruz
Management Co. v. Wideman, 417 Mass. 771, 773, 633 N.E.2d 384 (1994)
(affirming trial court’s award of damages based on contract rent for subsi-
dized tenant’s counterclaim alleging common-law breach of implied war-
ranty of habitability).
   10
      General Statutes § 47a-18a provides: ‘‘If the landlord makes an entry
prohibited by section 47a-16 or 47a-16a, or makes repeated demands for
entry otherwise lawful but which have the effect of unreasonably harassing
the tenant, the tenant may recover actual damages not less than an amount
equal to one month’s rent and reasonable attorney’s fees. The tenant may
also obtain injunctive relief to prevent the recurrence of the conduct or
terminate the rental agreement.’’
   11
      General Statutes § 47a-16 provides in relevant part: ‘‘(c) A landlord shall
not abuse the right of entry or use such right of entry to harass the tenant.
The landlord shall give the tenant reasonable written or oral notice of his
intent to enter and may enter only at reasonable time, except in case of
emergency.
   ‘‘(d) A landlord may not enter the dwelling unit without the consent of
the tenant except (1) in case of emergency, (2) as permitted by section 47a-
16a, (3) pursuant to a court order, or (4) if the tenant has abandoned or
surrendered the premises.’’
   12
      We note that there is no evidence in the record before us indicating
that the plaintiff at any time requested that the subsidizing entity be made
a party to the action.